DETAILED ACTION
Claims 1 – 21 have been presented for examination.  Claims 1 – 13 and 16 - 20 are currently amended.  Claim 21 is new.
This office action is in response to submission of the amendments on 01/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objection.  Therefore it is withdrawn.

Response to Claim Interpretation
Applicant recites additional structure to perform the various functions in claim 1.  Therefore the related claims are no longer interpreted under 112(f).

Response to Rejections Under 35 U.S.C. § 101
Applicant’s amendments overcome the 101 rejection.  Therefore it is withdrawn.

Response to Rejections Under 35 U.S.C. § 103
Applicant’s amendments overcome the prior art rejections.  Therefore they are withdrawn.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an email from Attorney of Record Amanda Baker on 03/26/2021 in order to place the application in condition for Allowance (see interview summary for 03/24/2021 telephonic interview).
The application specification Paragraph 72 has been amended as follows: 

[0072] Fig. 6 is a language image scale showing sensitivity words arranged in a sensitivity space, and Fig. 7 is a single-color image scale of single colors (130 colors) arranged in the sensitivity space.  It should be noted that the image scale illustrated in Fig. 6 and 7 indicates an image scale disclosed from Nippon Color & Design Research Institute Inc. (see Shigenobu Kobayashi, “Color System” (Kodansha)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record taken individually or in combination with the prior art of record disclose the claim 1 (and similarly claim 20) product design device comprising the steps: “analyze a second product image input by a user indicating a second product developed as a new product using a discriminator obtained by machine learning to acquire a second design feature amount related to appearance of the second product, wherein the first design feature amount and the second design feature amount include a sensitivity word converted from a physical measurement value using a conversion table; search for the first product having the first design feature amount similar to the second design feature amount from the product database and acquire the information on the sales record of the first product that has been searched for, wherein a difference between the first design feature amount and the second design feature amount is less than a predetermined threshold and the predetermined threshold is determined according to a type of assistance of a design requested by the user or a number of search results”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsai. C. “Bag-of-Words Representation in Image Annotation: A Review” teaches clustering low-level visual features and assigning a word to represent them, which then can be used in image search.
Ishida et al. “A Kansei Retrieval Method for Traditional Japanese Crafting Objects Based on Visual Pattern Image Coding” teaches retrieving features based on sensitivity word. 
Komazawa et al. (JP 2002288216) teaches searching for similar images by using sensitivity word from a product image, and determining similarity by squaring a difference between sensitivity evaluation values.
Yang (US 2014/0267301) teaches defining higher-level visual words related to extracted features from images.
Kanatsu et al. (US 2007/0053602) teaches that images are deemed similar if the distance between feature amount vectors is less than a predetermined threshold.
Danish et al. (US 2009/0043759) teaches updating a displayed search result to add further constraint upon a user selecting previous search results.
Serrano et al. (US 2013/0060786) teaches conducting text-based searches of images using visual signatures, and comparing to a threshold which is selected based on predetermined variables, and where the bag-of-words are determined based on a codebook.
Laxminarayana et al. (US 2014/0254934) teaches pre-filtering images based on global features to a predetermined maximum number of images, prior to subsequent processing. 
Iio et al. (US 2011/0158535) teaches that a lookup table is used to determine the index of a cluster 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129